Citation Nr: 0212803	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-15 535	)	DATE
	)           
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1970 to September 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In that rating decision the RO continued a 30 
percent disability evaluation for PTSD.  

The veteran provided oral testimony before the undersigned 
Member of the Board at the RO in May 1999, a transcript of 
which has been associated with the claims file.

The veteran's appeal was previously before the Board in 
September 1999, at which time it was remanded to the RO for 
additional development and re-adjudication.  The requested 
development has been completed to the extent possible and the 
case has been returned to the Board.

In October 1999 the veteran filed an Application For 
Increased Compensation Based on Unemployability this claim 
has been neither procedurally prepared nor certified for 
appellate review, and is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  VA's duty to notify and assist the veteran has been 
satisfied and all evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's PTSD symptoms are manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to such symptoms as: depressed 
mood, anxiety, suspiciousness, and chronic sleep impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In October 1996 the veteran was granted service connection 
for PTSD and assigned an evaluation of 30 percent effective 
May 24, 1996.

In March 1998 he underwent a routine VA compensation 
examination for PTSD.  It was noted in the examination report 
that the claims file was reviewed.  It was further disclosed 
in the report that the veteran was single and lived with his 
fifteen-year old son in a home owned by him and other members 
of his family.  He had been unemployed since October 1996.  
At the time of the examination, the veteran complained of 
middle insomnia and reported that he slept about five to six 
hours a night.  He complained of having nightmares, 
nervousness and that he had to avoid crowds.  He reported 
feeling nervous, tense and restless a lot.  He had intrusive, 
distressing thoughts and recollections of his war experiences 
two to three days a week.  Loud noises and bright lights 
reminded him of his war experiences and caused him to be 
upset.  He reported exaggerated startle responses to 
unexpected loud noises.  He stated that he would feel 
depressed about three times a week and it would last about 
two to three hours each time.  He reported feelings of 
hopelessness, limited energy and increased irritability.  He 
denied crying spells, suicidal and homicidal ideations, 
violent behavior towards others, hallucinations, delusions or 
loss of interest.  He did not report any panic attacks, 
obsessive rituals or flashback experiences.  He stated that 
he was generally suspicious and distrustful of others.  At 
times he thought he heard noises outside the house and had 
felt like he was being followed.  He had some close friends 
and liked to be with other people for a significant amount of 
the time.  He was uncomfortable around crowds, but was at 
ease with one to two people at a time.  

On examination, the veteran's dress, grooming and hygiene 
were good.  He was alert and fully oriented.  His behavior 
was appropriate, cooperative and responsive.  His mood was 
anxious.  He appeared to be tense and restless.  His speech 
was clear, relevant and logical.  His affect was appropriate 
and normal in range.  His psychomotor activity was within 
normal limits.  There were no psychotic abnormalities of 
perception, thinking or thought content.  His insight was 
fair.  His recent memory was mildly impaired; but his 
immediate and remote memories were intact.  His concentration 
was adequate, and abstract thinking and judgment was intact.  
He was diagnosed with PTSD.

Based upon the March 1998 VA examination findings the RO 
determined that the evaluation of PTSD would continue at 30 
percent disabling.  The veteran was notified of the RO's 
decision in June 1998.  He timely filed notice of 
disagreement with the RO's determination.  In his notice of 
disagreement he asserted that the symptomatology associated 
with his service-connected PTSD was a greater degree of 
impairment than the 30 percent assigned.  

A personal hearing was held in May 1999.  The veteran 
testified that currently he had not received treatment for 
PTSD because the "92 program" at VA Medical Center (MC) did 
not have an opening for him, and that his psychiatrist at 
VAMC had tried to get him in that program.  Hearing 
Transcript (Tr.), pp. 2-3.  He testified that he had panic 
attacks every night.  He also had all kinds of attacks at 
night and had pain in his stomach.  He stated that he was up 
all night with things of Vietnam on his mind, which had 
really bothered him.  He also had flashbacks every night.  He 
stated that he was unemployed due to his PTSD since 1992.  
Prior to his unemployment, he was a truck driver.  Tr., p.3.  
He and his wife had been separated since 1985.  He reported 
that his wife stated that he had had nightmares with constant 
screaming and hollering at night and waking up and that she 
could not take the pressure.  He indicated that he did not 
have any friends because he disliked being around a lot of 
people and he liked being isolated.  Tr., pp. 3-4.  He had 
flashbacks and nightmares every night of the things he had 
done and had seen in Vietnam.  Tr., pp. 4-5.  He stated that 
he had about three or four hours of restful slept at night.  
He went to bed at ten o'clock and woke up at one o'clock then 
he was up until two o'clock and would go back to bed until 
six o'clock.  He had had thoughts of hurting himself and 
others.  Tr., p. 5.  He stated that he received outpatient 
treatment every six months.  At his last appointment he was 
examined and prescribed stronger medication to help him sleep 
at night.  Tr., p. 10.  He stated that his hip problems 
played a role when he stopped working.  Tr., p. 11.  He 
reported that he had cried to try and put flashbacks from 
Vietnam out of his mind.  Tr., p. 16.  He stated that he 
lived alone and had two dogs.  Tr., p. 17.  He had taken 
medication for PTSD.  Tr., pp.18-19.  His PTSD had affected 
his ability to work because he could not go out in the 
daytime and be around a lot of people and noise because it 
frightened him, he would get nervous and did not know what 
might happen.  Tr., p. 20.  He stated that his memory was 
getting worse.  Tr., p. 22.

A VA PTSD examination was conducted in August 1999.  The 
examination report revealed that the veteran was single and 
lived alone.  He was unemployed and had last worked in 1986 
or 1987 due to a hip replacement and PTSD.  He complained of 
nightmares and irritability.  He further complained that he 
could not stand to be around a lot of people, he did not have 
much patience, and he did not get enough sleep.  He indicated 
that he felt anxious four to six hours a day.  He did not 
report any panic attacks or obsessional rituals.  He reported 
he had intrusive, distressing thoughts and recollections of 
his war experiences about three to four times per week.  He 
stated that crowds, hunting, loud noises and light flashes 
reminded him of his war experiences and would upset him.  He 
reported exaggerated startle responses to unexpected loud 
noises.  He stated that he felt "a little bit" depressed.  
He had had crying spells and sometimes he had suicidal 
thoughts.  He denied any history of attempts to harm himself.  
He did not feel chronically hopeless.  His energy was 
variable.  He complained of initial and middle insomnia but 
reported getting about six or seven hours of sleep often and 
at night.  He had nightmares about three times a week.  He 
reported excessive irritability but denied homicidal ideation 
or violent behavior.  His impulse control appeared adequate.  
Hallucinations and delusions were denied.  He reported being 
generally suspicious and distrustful of others, as well as, 
hypervigilant.  He had a few friends and liked to be with one 
or two friends at a time.  He was taking the medications, 
bupropion and trazodone.  He had not received any counseling 
but was on the waiting list for the inpatient PTSD program at 
the Salem VAMC.

On examination, the veteran was adequately dressed and 
groomed.  He was alert and oriented.  His behavior was 
appropriate and cooperative.  He was talkative.  His mood was 
anxious.  He appeared to be tense and restless overtly and 
showed concentration difficulties.  His speech was clear, 
relevant and logical.  His affect was appropriate and normal 
in range.  His psychomotor activity was within normal limits.  
He did not appear to be psychotic in any way.  His insight 
was fair and his memory was intact.  His concentration was 
moderately impaired and his fund of general information, 
abstract thinking and judgment were intact.  His diagnosis 
was PTSD.

In November 1999 the RO received a copy of the veteran's 
psychiatric evaluation by T. Sarvay, M.D. dated in February 
1996.  Dr. Sarvay saw the veteran at the request of his (the 
veteran's) attorney, who represented him in matters involving 
the Social Security Administration.  It was noted on the 
document that no medical records were available at the time 
of the evaluation.  The veteran provided the history of his 
PTSD.  He stated that he had experienced periodic symptoms of 
PTSD, such as periodic nightmares and occasional 
"flashbacks."  He stated that until the past two years such 
symptoms had been very episodic and had not significantly 
intruded into his general life experience.  He indicated that 
his PTSD symptoms had become progressively more severe since 
he had become physically disabled because of problems with 
his hip.  He had complete hip replacement surgery in 1994 and 
had been physically limited since that time.  He had been 
awakened nightly secondary to vivid nightmares about 
experiences in Vietnam.  He would wake up in a cold sweat.  
He frequently dreamed that he saw people being blown up, 
flashing lights and he would visualize various body parts.  
He also experienced frequent flashbacks of experiences in 
Vietnam throughout the day, including witnessing a friend's 
legs being blown off as well as the killings he had 
performed.  He expressed intense feelings of guilt over his 
conduct during the war in regard to taking the lives of 
others.  He had experienced a markedly exaggerated startle 
response.  He had constantly looked out windows and feared 
that someone or something would come after him.  He stated 
that in the evening he found himself constantly reliving the 
war in his mind.  He slept one to two hours at a time and 
woke up "to check for the enemy."  Certain programs on 
television would trigger intense flashbacks.  He did not want 
to be around people because the noise of even small groups of 
people talking, would trigger flashbacks.  He expressed 
feelings of helplessness and hopelessness.  He described 
marked subjective feelings of depression.  He reported a 
marked increase in irritability.  He stated that he would 
blow up over nothing.  He denied suicidal ideations.  He 
would visit with a few friends about twice a month for no 
more than an hour at a time.

On examination the veteran was cooperative, coherent, lucid 
and oriented in all three spheres.  His affect was flattened 
and his mood depressed, tense and hypervigilant.  His remote 
memory was intact.  He reported difficulties with recent 
memory.  However, he was able to recall what he had for 
dinner the evening prior.  He recalled that he watched 
television the previous evening but had no recall of what he 
had watched.  His judgment was grossly intact.  He was 
diagnosed under Axis I with PTSD, major depressive disorder, 
single episode and alcohol abuse, episodic, by history, in 
remission.  His Global Assessment of Functioning (GAF) Scale 
was 50.

A VA examination was conducted in May 2000.  It was noted 
that the claims file and the September 1999 Board remand were 
reviewed.  The veteran reported that he was separated from 
his wife and he lived alone.  He had been unemployed since 
1994 following a total right hip replacement.  It was noted 
that PTSD did not appear to be a major factor in his 
unemployment.  The veteran had complained that he had 
nightmares, hated to be around a lot of people, nervousness 
and irritability.  He shopped at night to avoid people and 
had a hard time sleeping.  He reported feeling anxious six to 
twelve hours a day.  According to the examiner, the veteran 
did not report any anxiety episodes that met the criteria for 
a panic attack.  Nor did he report obsessional rituals.  The 
veteran indicated that he had intrusive, distressing thoughts 
and recollections of his war experience three or four times a 
week.  He stated that crowds and loud noises reminded him of 
his war experiences and would upset him.  He reported 
exaggerated startle responses to unexpected loud noises.  He 
stated that he felt depressed every day.  He reported that he 
had crying spells.  He sometimes had suicidal thoughts but 
not very often.  He denied any history of attempts to harm 
himself.  He also denied hopeless feelings and a lack of 
energy due to depression or loss of interests.  He indicated 
that he liked to fish, hunt and travel.  He stated that he 
could not do these things due to his physical problems, but 
he could enjoy them if he could do them.  He would spend time 
riding to town to eat breakfast; he watched television and 
cleaned the house.  He complained of initial and middle 
insomnia and reported sleeping only about four to five hours 
a night, off and on.  He had nightmares about three times a 
week.  He reported irritability and homicidal ideation.  He 
stated that he tried to avoid people because he did not know 
what he might do to them if he stayed around them.  He 
indicated that he could be around a few people at a time but 
could not stand crowds.  He stated that he had one friend 
with whom he would talk to frequently.  He denied he had any 
hallucinations or delusions.  He reported flashback 
experiences.  He preferred to be alone most of the time.  He 
was taking the medication, trazodone.  He had not received 
any counseling. 

Objective findings revealed the veteran's dress, grooming and 
hygiene were adequate.  He was alert and oriented.  His 
behavior was appropriate, cooperative and responsive.  His 
mood was anxious and depressed.  He appeared to be tense and 
restless overtly.  He did not seem to be acutely depressed.  
His affect was appropriate and normal in range.  His 
psychomotor activity was within normal limits.  There were no 
psychotic abnormalities noted.  His insight was fair, memory 
was intact and concentration was adequate.  His fund of 
general information, abstract thinking and judgment were 
intact.  The examiner noted that the following PTSD-related 
symptoms were present when he examined the veteran: depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, 
difficulty in establishing and maintaining effective work and 
social relationships and suicidal ideation.  The veteran was 
diagnosed with PTSD under Axis I.  His GAF for PTSD was 55 
which is indicative of moderate difficulty with social and 
occupational functioning, for example, few friends, conflicts 
with peers.

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability, which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

A 70 percent evaluation is warranted for the veteran's 
disability where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for the veteran's 
disability where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9411 (2001).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(2001).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

Analysis

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. §§ 5100 et seq. 
(West Supp. 2001).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions); see generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In addition, VA 
has recently published new regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These new regulations, which in pertinent 
part are effective as of the date of enactment of the VCAA, 
interpret and implement the mandates of the statute, "and do 
not provide any rights other than those provided by the 
VCAA."  66 Fed. Reg. 45,629.

In this case, the RO has considered and advised the veteran 
of the applicable provisions of the VCAA (in the supplemental 
statement of the case of July 2001).  The Board is satisfied 
that as a result of the September 1999 remand all relevant 
facts have been adequately developed to the extent possible.  
Further, the Board is satisfied that the duty to notify and 
the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  In September 1999 he was advised of the evidence to 
submit to support his claim.  By virtue of the statement of 
the case (SOC) and supplement SOC issued during the pendency 
of the appeal, the veteran was given notice of the 
information and evidence necessary to substantiate his claim.  
Furthermore, the RO has provided the specific laws and 
regulations pertaining to the claim for increased 
compensation benefits for PTSD.  In light of the above, the 
Board finds that the duty to notify has been sufficiently 
complied with in this case.  

The duty to assist also has been satisfied.  The veteran was 
provided VA examinations in March 1998, August 1999 and May 
2000 in connection with his claim for increased compensation 
benefits for his service-connected PTSD, and other evidence 
has been obtained which is probative thereof.  In that 
regard, the veteran was given the opportunity to proffer 
testimony to support his claim before the undersigned Member 
of the Board.  The Board is unaware of any additional 
evidence that has not already been requested and/or obtained 
that is pertinent to the veteran's appeal.

Having determined that the duty to notify and assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.  

The veteran essentially asserts that the current 30 percent 
evaluation does not accurately reflect the degree of 
disability that he experiences because of his PTSD.

In order to warrant the next higher disability evaluation of 
50 percent under Diagnostic Code 9411 the evidence must show 
that PTSD is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  In this 
case, the veteran's present level of disability from his PTSD 
is shown in the VA examination report of May 2000.  See 
Francisco, supra.

That examination report reveals that PTSD symptoms were not 
manifested by occupational and social impairment with reduced 
reliability and productivity.  The examination report shows 
that PTSD was not a major factor in the veteran unemployment.  
He had been employed as a truck driver until he had surgery 
to replace his hip in 1994.  At the 1996 psychiatric 
evaluation with Dr. Sarvay, the veteran indicated that while 
he had periodic symptoms of PTSD since service, his PTSD 
symptoms had been very episodic prior to his hip problem and 
had not significantly intruded into his general life 
experience, but, he stated that, his PTSD had become 
progressively more severe since he had become physically 
disabled and unable to work because of his hip problems.  

At the time of the VA PTSD examination in May 2000, the 
veteran's PTSD symptoms were not manifested by flattened 
affect.  The examination report shows his affect was 
appropriate and normal in range.  The examiner did not find 
the veteran had circumstantial, circumlocutory or stereotyped 
speech; nor were such symptoms found in previous VA 
examination reports in March 1998 and August 1999.  In those 
reports, his speech was reported to be clear, relevant and 
logical.  During the May 2000 VA examination and at his 
personal hearing in May 1999 the veteran reported that he 
experienced panic attacks.  However, the examiner in May 2000 
noted that the veteran had not reported any anxiety episodes 
that met the criteria for a panic attack.  Furthermore, on 
examination in March 1998 and August 1999 the veteran did not 
report any panic attacks.  On VA examination in May 2000, the 
veteran did not demonstrate that he had difficulty in 
understanding complex commands.  There was no impairment of 
memory.  It was reported that his memory was intact, his fund 
of general information, abstract thinking and judgment were 
also intact.

The examiner in May 2000 noted that the veteran had the PTSD-
related symptoms of depressed mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  Even though such symptoms were present at the 
time of the examination, the evidence does not support that 
such symptoms have been shown to effect occupational and 
social impairment with reduced reliability and productivity 
which is necessary to meet the criteria for a 50 percent 
evaluation under Diagnostic Code 9411.  As earlier noted, the 
evidence shows that the veteran became unemployed after he 
underwent a hip replacement.  It was noted that PTSD was not 
a major factor in his unemployment.  The evidence shows 
further that the veteran liked to fish, hunt and travel and 
he could not do such things due to his physical problems, but 
he stated that he could enjoy them if he could do them.  He 
also indicated that he could be around a few people at a 
time.  He stated that he had a few friends and liked to be 
with one or two friends at a time.  He also had a friend with 
whom he talked with frequently.  Thus the PTSD symptoms 
described in the most recent VA examination report does not 
support the criteria for an evaluation of 50 percent under 
Diagnostic Code 9411.

The veteran's reported symptomatology is productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task and thus more closely approximates 
the criteria for a 30 percent evaluation under Diagnostic 
Code 9411. 

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim and that 
the veteran is not entitled to an evaluation in excess of 30 
percent for his service-connected PTSD under the applicable 
diagnostic code.

Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all pertinent theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO considered the provisions 
of 38 C.F.R. § 3.321(b)(1); however, the RO did not find that 
an extraschedular rating was indicated. 

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

The service-connected PTSD has not been reported to markedly 
interfere with the veteran's employment, nor has it required 
frequent inpatient care.  In fact, he had not received any 
counseling for his PTSD.  Additionally, the evidence shows 
that PTSD was not a major factor in the veteran unemployment.  
His inability to obtain employment was largely due to 
residuals of a hip replacement.  The Board does not find that 
the veteran's disability results in "marked" interference 
with employment or to otherwise present an unusual or 
exceptional disability picture as to warrant referral of his 
case for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath, supra, 
but finds no other provision upon which to assign an 
increased evaluation.


ORDER

Entitlement to an evaluation of in excess of 30 percent for 
PTSD is denied. 



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

